DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/22 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 21-24, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Buchwalter et al. (US 7,980,446 B2) in view of Biggs et al. (US 2014/0224860 A1), Gruber et al. (6,231,33 B1), and Gaynes et al. (US 5,565,033).
Regarding claim 1, Buchwalter teaches:
An injection head [MF IMS head (100); figures 1, 4, 7, and 8], comprising: 
a reservoir [solder reservoir (102)]; 
an injection port [slot (108) or the opening at the end of channel (103)] on a bottom of the injection head connected to the reservoir [see figures 1 and 8]; 
a first material [bulk compressible material (495); figure 4], which is conformable, disposed on the bottom of the injection head [6:36-53]; and 
a second material [low friction layer (497)], which reduces friction as the injection head is moved over the workpiece surface [6:36-53], disposed on the first material, 
wherein the first material and the second material [compliant material (106)] have a same outer footprint as the bottom of the injection head and surround the injection port to provide a bottommost surface of the injection head that is flat [see figures 4 and 8].
Buchwalter does not teach:
a vacuum port adjacent to the injection port on the bottom of the injection head connected connection to a vacuum source, wherein the vacuum port is offset from the injection port such that the injection head has straight vertical sidewalls exposed on opposite sides of the reservoir an exterior of the injection head, 
multiple heaters arranged side-by-side one another on the exterior of the injection head along the straight vertical sidewalls on the opposite sides of the reservoir; 
a filter disposed between the injection port and the vacuum source at a workpiece surface, the filter comprising a heat-resistant material with a porous microstructure that allows air flow but prevents molten solder from flowing therethrough, wherein the filter is disposed on the bottom of the injection head next adjacent to the injection port such the vacuum port is adjacent to a top surface of the filter and the injection port is adjacent to a side of the filter that is perpendicular to the top surface of the filter; 
wherein the first material and the second material surround the filter, with a portion of the first material and the second material separating the injection port from the filter along the bottommost surface of the injection head, and 
wherein the filter is in direct contact with the first material and the second material and separates the vacuum port from the first material and the second material.
Concerning the vacuum port and surrounding material:
Biggs teaches solder fill head assembly (100) comprising fill head (136), vacuum inlet (130) connected to vacuum source (131), and highly compliant seals (140) on the bottom of the assembly wherein the seals separate and surround the head and inlet which allows for removing trapped ambient gas; figures 2 and 4.  
Gruber also teaches a solder fill head assembly (10) comprising reservoir (24a) and vacuum slot (18) to clamp the fill head to the workpiece and to maintain a vacuum in mold cells (14a); see figures 1-5.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the vacuum concept of Biggs and Gruber into Buchwalter in order to remove trapped ambient gas/contaminants, to clamp the fill head to the workpiece, and to maintain a vacuum in mold cells.  In doing so, a vacuum source, vacuum port, and vacuum tube/line would be added to the IMS head and the compliant material would be extended around the vacuum port so that both parts are separated as taught by Biggs.  Note that since Buchwalter IMS head as shown in figure 1 closely resembles the Gruber assembly one would inclined to incorporate the Gruber vacuum system, i.e. inlet, conduit, and source.  Additionally, since the Buchwalter solder providing slot (108) cannot possibly be open like that of Gruber, one would incorporate the Biggs sealing concept in order to provide a seal for the vacuum.     
Concerning the heaters and connection:
Gruber teaches reservoir (24a), which has straight vertical sidewalls and heating coil (24b) wrapped there around, and vacuum conduit (22b) connected to port (22a) so that there is space between the reservoir and conduit; figures 1 and 2.
Note that Buchwalter already has a reservoir which has straight vertical sidewalls and foot (101) has space to place a vacuum port and connection; figure 1.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Gruber coil onto the Buchwalter reservoir in order to heat the upper part of the reservoir and the Gruber conduit/port into the Buchwalter foot in order to be able to apply the vacuum, resulting in the foot housing both the reservoir and port.  As for the multiple heaters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use more than one heater due to size, to be able to have different heating zones, as a backup, and/or for aesthetics, minus any unexpected results.    
Concerning the use and type of filter and the direct contact:
Gruber teaches that vacuum slot (18) is in fluid communication with injection slot (29) in order to maintain the vacuum during the filling of solder and a high temperature filter porous polymer filter (36) is used to prevent solder leakage into the vacuum slot, wherein the filter is in direct contact with the vacuum slot, pad (38), and the injection slot, is wider than the vacuum slot, and is as thick as the space between the vacuum slot and workpiece surface; 4:1-8, 4:55-60, 9:25-45.  
Biggs teaches pressure from fill head (20) may cause the solder to leak from the seal in the outlet (16), particularly if there are variations in the seal or variations in the flatness of the mold plate and even if a compliant seal material is used, irregularities in the mold plate surface and alignment errors between the fill head assembly and the mold plate result in solder leaking across the seal; 0007-0008.
Gaynes teaches using injection head (60) having vacuum opening (64) wherein, the solder paste is injected into cavity (54) while the opening removes contaminants and air from the cavity; 4:26-49, 5:9-12, and figure 8.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place a filter over the vacuum slot in order to prevent contaminants/debris from entering the vacuum system.  In doing so, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place the filter in direct contact with the vacuum slot so as to completely cover the vacuum slot, to make it is thick as the compliant layer, since these are known options, and to have direct contact between the filter and compliant layers (104, 106) in order to keep the vacuum directed to the workpiece surface, not have a nook, and because it is a known option.  Now for why one would make the filter of a heat-resistant/ high temperature material, Gruber teaches high temperature polymer is a filter for IMS heads.  Additionally, one would want to do so in the event that if the irregularities mentioned by Biggs are encountered any solder that leaks out is captured by the filter and does not damage the filter; i.e. catch fire or melt, and/or in the event that a cavity or trace being filled is larger than complaint material (106) one could take advantage of the benefits taught by Gruber and Gaynes by maintaining the vacuum as the solder/liquid/paste is being injected and not worry about the filter being damaged.
Regarding claim 2, Buchwalter teaches:
wherein the reservoir comprises molten solder [3:58-67].
Regarding claims 3 and 4, these limitations are addressed in the rejection of claim 1:
wherein the filter covers the vacuum port; and 
wherein [the] vacuum port has a width W1 and the filter has a width W2, wherein W2 > W1.
Regarding claim 5, Buchwalter does not teach:
wherein the filter is selected from the group consisting of: a ceramic filter, a polymer filter, a glass filter, and a metal filter.
However, this is taught by the incorporation of Gruber in the rejection of claim 1.   
Regarding claim 21, Buchwalter teaches:
wherein the injection port [slot (108) or the opening at the end of channel (103)] is a rectangular slot along the bottom of the injection head [see figure 2].
Buchwalter does not teach:
wherein the injection port and the vacuum port comprise parallel rectangular slots along the bottom of the injection head.
Biggs figure 4 does show vacuum feed channels (130) being rectangular and parallel to solder fill region (162).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that when incorporating the Biggs vacuum concept to make the vacuum port rectangular and parallel since it is known to do so, minus any unexpected results.   
Regarding claims 22 and 24, Buchwalter does not teach:
wherein the filter is coplanar with the injection port along the bottom of the injection head; or
wherein a surface of the filter is coplanar with a surface of the second material to provide the bottommost surface of the injection head that is flat.
These are addressed above in the rejection of claim 1 due to the incorporation Gruber.  
Additionally, note that Buchwalter figures 1 and 8 and Biggs figure 2 show slot (108) being coplanar with complaint material (106) and fill head (36) being coplanar with seals (140), respectively.
Since the filter is being inserted within the complaint material there are only three choices for thickness; less than, greater than, or equal to the thickness of the seals, all of which have their own pros and cons.  One would have been motivated to make it equal to the complaint layer which is also equal to the slot in order to provide a maximum filter thickness that does not interfere with the function of the seals or to better direct the vacuum directly to the recesses.  
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to fasten the filter to the bottom surface of foot (101) when covering the mouth of the vacuum inlet such that the filter is coplanar with the opening at the end of channel (103).  One would have been motived to do so in order to move the filter about with the assembly.
Regarding claim 23, Buchwalter teaches:
wherein the injection port has an inverted triangular shape at the bottom of the injection head [see figures 1 and 8].
Regarding claims 27 and 29, the limitations of these claims are addressed in the rejections of claims 1 and 22-24.
Regarding claim 28, Buchwalter does not teach:
wherein the vacuum port at the bottom of the injection head is wider than the connection to the vacuum source.
Biggs teaches elongated vacuum slots (130); figure 4. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the vacuum ports elongated/wider than connection in order to better distribute the vacuum along the filter or because the connection is a male threaded connection, which would intrinsically require a larger female threaded connection.  
Note that the applicant has proffered no criticality to the size of the connection, that the port and connection are different pieces, or the drawings are to scale.
Claims 1-5, 21-25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Buchwalter et al. (US 7,980,446 B2) in view of Biggs et al. (US 2014/0224860 A1), Gruber et al. (6,231,33 B1), and Gaynes et al. (US 5,565,033) as applied to claim 1 above (when applicable), and further in view of Chey et al. (US 2011/0079632 A1) and Brofman et al. (US 5,284,286).
Regarding claim 25, Buchwalter does not teach:
wherein the heat-resistant material of the filter comprises a porous copper block having a pore size of from about 10 micrometers to about 50 micrometers.
Chey teaches placing a filter (20) so as to cover vacuum line (12) and still be in contact with workpiece (30), wherein the filter can be a mesh of any solid material or can be a porous material that retards flow of the solder material and is made of a heat-resistant material to withstand an elevated temperature of the solder material; 0028-0029 and figure 1B.  
Brofman teaches a porous copper block which easily wicks solder; abs., 4:4-15, and figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate any heat-resistant material as the filter, including the Brofman porous copper block as a filter since it has good wetting properties and would still allow air to pass.  As for the pore size, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the pore size to a desired amount because too small and the pores would quickly clog and too large and the pores would not stop any contaminates.  
Regarding claim 1 (an alternative rejection), in addition to what is stated in the rejection of claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Brofman porous copper block for the reasons noted in the rejection of claim 25.
Regarding claims 2-5, 21-24, and 27-29, refer to the rejections of these claims above. 
Claims 5 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Buchwalter et al. (US 7,980,446 B2) in view of Biggs et al. (US 2014/0224860 A1), Gruber et al. (6,231,33 B1), and Gaynes et al. (US 5,565,033) and alternatively Chey et al. (US 2011/0079632 A1) and Brofman et al. (US 5,284,286) as applied to claim 1 above, and further in view of Armanno (US 3,169,499).
Regarding claims 5 and 26, Buchwalter does not teach:
wherein the filter is selected from the group consisting of: a ceramic filter, a polymer filter, a glass filter, and a metal filter; or
wherein the heat-resistant material of the filter comprises interwoven glass or ceramic fibers.
Armanno teaches a desoldering device with filter (24) for filtering out molten solder, wherein the filter can be made of steel wool, foam neoprene, glass fiber, or other suitable filter material; 1:50-54 and figure 1.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the filter from glass fiber because it is known filter material.  As for the fiber being interwoven, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a woven material vs a jumbled mesh in order to keep the thickness consistent. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Buchwalter et al. (US 7,980,446 B2) in view of Biggs et al. (US 2014/0224860 A1), Gruber et al. (6,231,33 B1), and Gaynes et al. (US 5,565,033), and alternatively Chey et al. (US 2011/0079632 A1) and Brofman et al. (US 5,284,286) as applied to claim 1 above, and in further view of Wika, “Differential Pressure Gauges Measure a Difference You Can See”.
Regarding claim 12, Buchwalter does not teach:
a differential vacuum gauge connected to the vacuum port and to the vacuum source.
	Wika teaches “Filtration is a vital part of an efficient operation in any industrial process system. A differential pressure gauge is also vital since it can be used to detect a contaminated or clogged filter. How does it work? As the filter collects foreign materials, the pressure before the filter builds up. The more the filter gets clogged with particles, the more the differential pressure increases, as shown in Figure 1.  Once the differential pressure reaches a maximum value, the operator knows the filter needs to be changed.”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to connect a differential pressure gauge between the incorporated vacuum inlet and vacuum source in order to determine when the filter is clogged.

Response to Arguments
Applicant's arguments filed 8/9/22 have been fully considered but they are not persuasive.
The examiner apologizes for any confusion as to what Buchwalter teaches and does not teach and has clarified this.
The applicant argues, 
“As such, Applicant respectfully maintains that the implementation of a filter, in addition to a compliant material, on the bottom of the injection head as in the present design provides a solution to an unexpected and non-obvious problem. Namely, based on the express teachings in the cited art, one would not expect that molten solder could permeate the linking pad material eventually leading to clogging of the vacuum slot and other passages in the injection head, and requiring extensive downtime for cleaning, removal and replacement as detailed above. As also described above, this is a previously unknown problem discovered by the present inventors.”
The examiner fails to see how one of ordinary skill in the art would ever expect a filter to not eventually become clogged during use.  One of ordinary skill in the art would expect that there is a point to when a filter will eventually become clogged and stop functioning as intended and the reason for clogging may range from an inherent matter time to a catastrophic event.  In the applicant’s affidavit, the reason was due to solder passing under the seals into the pad/filter which diminished and “eventually” cut off the vacuum source.  This reason is a known problem in the art as taught by Biggs and thus, one or ordinary skill in the art would expect the filter to become clogged at some point due to this.  Now, if the applicant is arguing the speed with which it failed is non-obvious then there is no data to support this.  Additionally, this reason/effect would be amplified due to a larger variation/irregularity/alignment error, the quality/type of the filter and/or seal, strength of the vacuum, and/or distance between the port and inlet and could happen to even the best system.  Furthermore, the applicant’s affidavit does not show that the experiment/Gruber filter simply does not work, at best it simply shows that it will “eventually” stop working.  With that being said, one of ordinary skill in the art would know to check the filter regularly and replace it as needed.
As for any arguments drawn to the use of adhesive, they are not persuasive since they are not commensurate with the scope of the claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735